SYNALLOY CORPORATION



RESTATED

1994 NON-EMPLOYEE DIRECTORS'

STOCK OPTION PLAN



 

The following restates in its entirety the Plan, originally adopted in 1994 and
as amended in 1995 and 1998.

Purpose

. The purpose of the Synalloy Corporation 1994 Non-Employee Directors' Stock
Option Plan (the "Plan") is to advance the interests of Synalloy Corporation
(the "Company") and its shareholders by encouraging increased share ownership by
members of the Board of Directors of the Company (the "Board") who are
Non-Employee Directors of the Company or any of its subsidiaries, in order to
promote long-term shareholder value through continuing ownership of the
Company's common shares.  Non-Employee Director shall mean a director who (1) is
not currently an officer of the Company (as defined in 17 CFR 240.16a-1(f)) or a
parent or subsidiary of the Company or otherwise currently employed by the
Company or a parent or subsidiary of the Company; (2) does not receive
compensation, either directly or indirectly, from the Company or a parent or
subsidiary of the Company, for services rendered as a consultant or in any
capacity other than as a director, except for an amount that does not exceed the
dollar amount for which disclosure would be required pursuant to 17 CFR
229.404(a); (3) does not possess an interest in any other transaction for which
disclosure would be required pursuant to 17 CFR 229.404(a); and (4) is not
engaged in a business relationship for which disclosure would be required
pursuant to 17 CFR 229.404(b).





Administration

.  The Plan shall be administered by the Board. The Board shall have all the
powers vested in it by the terms of the Plan, such powers to include authority
(within the limitations described herein) to prescribe the form of the agreement
embodying awards of non-qualified stock options made under the Plan ("Options").
The Board shall, subject to the provisions of the Plan, grant Options under the
Plan and shall have the power to construe the Plan, to determine all questions
arising thereunder and to adopt and amend such rules and regulations for the
administration of the Plan as it may deem desirable. Any decisions of the Board
in the administration of the Plan, as described herein, shall be final and
conclusive. The Board may act only by a majority of its members in office,
except that the members thereof may authorize any one or more of their number or
the Secretary or any other officer of the Company to execute and deliver
documents on behalf of the Board. No member of the Board shall be liable for
anything done or omitted to be done by him or by any other member of the Board
in connection with the Plan, except for his own willful misconduct or as
expressly provided by statute.





Participation

.  Each member of the Board who is a Non-Employee Director shall be eligible to
receive an Option in accordance with Paragraph 5 below. As used herein, the term
"Subsidiary" means any corporation at least forty percent (40%) of whose
outstanding voting stock is owned, directly or indirectly, by the Company.





Awards Under the Plan

.





Type of Awards

.  Awards under the Plan shall include only Options, which are rights to
purchase common shares of the Company having a par value of $1.00 per share (the
"common shares"). Such Options are subject to the terms, conditions and
restrictions specified in paragraph 5 below.





Maximum Number of Shares That May be Issued.

   There may be issued under the Plan pursuant to the exercise of Options an
aggregate of not more than 67,500 common shares, subject to adjustment as
provided in Paragraph 6 below. If any Option is cancelled, terminates or expires
unexercised, in whole or in part, any common shares that would otherwise have
been issuable pursuant thereto will be available for issuance under new Options.





Rights with Respect to Shares

.  A Non-Employee Director to whom an Option is granted (and any person
succeeding to such a Non-Employee Director's rights pursuant to the Plan) shall
have no rights as a shareholder with respect to any common shares issuable
pursuant to any such Option until the date of the issuance of a stock
certificate to him for such shares. Except as provided in Paragraph 6 below, no
adjustment shall be made for dividends, distributions or other rights (whether
ordinary or extraordinary, and whether in cash, securities or other property)
for which the record date is prior to the date such stock certificate is issued.





Non-Qualified Stock Options

.  Each Option granted under the Plan shall comply with the following terms and
conditions:





The Option exercise price shall be the fair market value of the common shares
subject to such Option on the date the option is granted, which shall be the
average of the bid and ask prices at closing of a common share on the day before
the date of grant as reported on the NASDAQ National Market System or, if the
Exchange is closed on that date, on the last preceding date on which the
Exchange was open for trading; but in no event will such Option exercise price
be less than the par value of such a common share.



Each year beginning in 1994, as of the date of his election or reelection as a
member of the Board at the annual meeting of shareholders of the Company, each
Non-Employee Director shall automatically receive an Option for 1,500 common
shares.



The Option shall not be transferable by the optionee otherwise than by will or
the laws of descent and distribution, and shall be exercisable during his
lifetime only by him.



The Option shall not be exercisable:



more than ten (10) years following the date of grant (the "Exercise Period");



unless payment in full is made for the common shares being acquired thereunder
at the time of exercise; such payment shall be made



in United States dollars by cash or check, or



in lieu thereof, by tendering to the Company common shares owned by the person
exercising the Option and having a fair market value equal to the cash exercise
price applicable to such Option, such fair market value to be determined as
provided in Section 5(a) hereof, or



by a combination of United States dollars and common shares as aforesaid; and



unless the person exercising the option has been at all times during the period
beginning with the date of grant of the Option and ending on the date of such
exercise, a Non-Employee Director of the Company, except that



if such person shall cease to be such a Non-Employee Director for reasons other
than death, while holding an Option that has not expired and has not been fully
exercised, such person, at any time within three (3) years of the date he ceased
to be such a Non-Employee Director (but in no event after the Option has expired
under the provisions of subparagraph 5(d)(i) above, may exercise the Option with
respect to any commons hares as to which he has not exercised the Option which
was then currently exercisable on the date he ceased to be such a Non-Employee
Director; or



if any person to whom an Option has been granted shall die holding an Option
that has not expired and has not been fully exercised, his executors,
administrators, heirs or distributes, as the case may be, may, at any time
within one (1) year after the date of such death (but in no event after the
Option has expired under the provisions of subparagraph 5(d)(i) above), exercise
the Option with respect to any shares as to which the decedent could have
exercised the Option at the time of his death.



Dilution and Other Adjustments

. In the event of any change in the outstanding common shares of the Company by
reason of any stock split, stock dividend, split-up, split-off, spin-off,
recapitalization, merger, consolidation, rights offering, reorganization,
combination or exchange of shares, a sale by the Company of all or part of its
assets, any distribution to shareholders other than a normal cash dividend, or
other extraordinary or unusual event, the number or kind of shares that may be
issued under the Plan pursuant to subparagraph 4(b) above, and the number or
kind of shares subject to, and the Option price per share under, all outstanding
Options shall be automatically adjusted so that the proportionate interest of
the participant shall be maintained as before the occurrence of such event; such
adjustment in outstanding Options shall be made without change in the total
Option exercise price applicable to the unexercised portion of such Options and
with a corresponding adjustment in the Option exercise price per share, and such
adjustment shall be conclusive and binding for all purposes of the Plan.





Miscellaneous Provisions

.





Except as expressly provided for in the Plan, no Non-Employee Director or other
person shall have any claim or right to be granted an Option under the Plan.
Neither the Plan nor any action taken hereunder shall be construed as giving any
Non-Employee Director any right to be retained in the service of the Company.



A participant's right and interest under the Plan may not be assigned or
transferred, hypothecated or encumbered in whole or in part either directly or
by operation of law or otherwise (except in the event of a participant's death,
by will or the laws of descent and distribution), including, but not by way of
limitation, execution, levy, garnishment, attachment, pledge, bankruptcy or in
other manner, and no such right or interest of any participant in the Plan shall
be subject to any obligation or liability of such participant.



No common shares shall be issued hereunder unless counsel for the Company shall
be satisfied that such issuance will be in compliance with applicable federal,
state, local and foreign securities, securities exchange and other applicable
laws and requirements.



It shall be a condition to the obligation of the Company to issue common shares
upon exercise of an Option, that the participant (or any beneficiary or person
entitled to act under subparagraph 5(d)(iii) above) pay to the Company, upon its
demand, such amount as may be requested by the Company for the purpose of
satisfying any liability to withhold federal, state, local or foreign income or
other taxes. If the amount requested is not paid, the Company may refuse to
issue common shares.



The expenses of the Plan shall be borne by the Company.



The Plan shall be unfounded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the issuance of shares upon exercise of any Option under the Plan, and rights to
the issuance of shares upon exercise of Options shall be subordinate to the
claims of the Company's general creditors.



By accepting any Option or other benefit under the Plan, each participant and
each person claiming under or through him shall be conclusively deemed to have
indicated his acceptance and ratification of, and consent to, any action taken
under the Plan by the Company or the Board.



The masculine pronoun means the feminine and the singular means the plural in
the Plan, whenever appropriate.



The appropriate officers of the Company shall cause to be filed any reports,
returns or other information regarding Options hereunder or any common shares
issued pursuant hereto as may be required by Section 13, 15(d) or 16 of the
Securities Exchange Act of 1934, as amended, or any other applicable statute,
rule or regulation.



Amendment or Discontinuance

. The Plan may be amended at any time and from time to time by the Board as the
Board shall deem advisable; provided, however, that no amendment shall become
effective without shareholder approval if such shareholder approval is required
by law, rule or regulation, and provided further, to the extent required by Rule
16b-3 under Section 16 of the Securities Exchange Act of 1934, in effect from
time to time, Plan provisions relating to the amount, price and timing of
Options shall not be amended more than once every six (6) months, except that
the foregoing shall not preclude any amendment to comport with changes in the
Internal Revenue Code of 1986, as amended, or the rules thereunder in effect
from time to time. No amendment of the plan shall materially and adversely
affect any right of any participant with respect to any Option theretofore
granted without such participant's written consent.





Termination

. This Plan shall terminate upon the earlier of the following dates or events to
occur:





upon the adoption of a resolution of the Board terminating the Plan; or



ten (10) years from the date the Plan is initially approved and adopted by the
shareholders of the Company in accordance with Paragraph 10 below.



Shareholder Approval and Adoption

. Except as set forth below, the Plan shall be submitted to the shareholders of
the Company for their approval and adoption at the next annual meeting of
shareholders of the Company. The Plan shall not be effective and no Option shall
be granted hereunder unless and until the Plan has been so approved and adopted.
The shareholders shall be deemed to have approved and adopted the Plan only if
it is approved and adopted at a meeting of the shareholders duly held on or
before the date (or any adjournment of said meeting occurring subsequent to such
date) by vote taken in the manner required by the laws of the State of Delaware.



